Per Curiam,
This case came into the common pleas by appeal by the defendant from the judgment of a justice of the peace. No statement of claim was filed by the plaintiff in the common pleas, and all that the transcript of the justice shows as to the nature of the action, or as to the cause of action, is that it was a. civil suit to recover $245. Accepting as verity the averments of the affidavit of defense as to the nature of the claim and the facts under which it arose, it is quite clear that the plaintiff was not entitled to summary judgment against this defendant. This is well shown by the opinion of the learned judge of the common pleas, and we need add nothing thereto.
The appeal is dismissed at the cost of the appellant, without prejudice, etc.